In May 11, 2005, this court found Sidney T. Lewis and Yvonne D. Webb-Lewis to be vexatious litigators under S.CtPrac.R. 14.5(B). This court further ordered that Sidney T. Lewis and Yvonne D. Webb-Lewis were prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On April 6, 2010, Sidney T. Lewis and Yvonne D. Webb-Lewis submitted a motion for leave to file motions. Upon consideration thereof,
It is ordered by the court that the motion for leave of Sidney T. Lewis and Yvonne D. Webb-Lewis is denied.
Pfeifer, Acting C.J.